     i' nl m this mformat1on to identify the case:

     United States Bankruptcy Court for the:

     _ _ _ _ _ _ _ _ District o f = : : - : - - - - - -
                                         (State)
     Case number (If known):   __________                       Chapter _ _                                                                      CJ   Check if this is an
                                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  o4/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Fonns for Non-Individuals, is available.



1.     Debtor's name



2.     All other names debtor used
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names



3.     Debtor's federal Employer
       Identification Number (EIN)



4.     Debtor's address                        Principal place of business                                   Mailing address, if different from principal place
                                                                                                             of business


                                               Number         Street
                                                                                                            jo\6 A\rumb:o::L cJ <'cls:.
                                                                                                             Number      Street



                                                                                                             P.O. Box

                                           fv.t+ lovclc--rklt..                         'fL JJJU                                        :fL-- .J:> l3L
                                               City                             State      ZIP Code                                      State           ZIP Code   J
                                                                                                             Location of principal assets, if different from
                                                                                                             principal place of business

                                               County
                                                                                                             Number      Street




                                                                                                             City                        State           ZIP Code




s. Debtor's website (URL)


s. Type of debtor
                                               ~orporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               0      Partnership (excluding LLP)
                                               0      Other. S p e c i f y : - - - - - - - - - - - - - - - - - - - - - - - - - -



Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
Debtor                                                                                               Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                 Name


                                         A. Check one:
1.    Describe debtor's business
                                         0   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         0 Single Asset Real Estate (as defined in 11 U.S. C.§ 101(51 B))
                                         0 Railroad (as defined in 11 U.S.C. § 101 (44))
                                         0 Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                         0 Commodity Broker (as defined in 11 U.S. C.§ 101(6))
                                         0 _>;learing Bank (as defined in 11 U.S. C. § 781 (3))
                                         13' None of the above

                                         B. Check all that apply:

                                         0   Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         0   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                         0   Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .

                                             ~'l__l__j_
a. Under which chapter of the            Check one:
      Bankruptcy Code is the
      debtor filing?                     0   Chapter?
                                         0   yt"~apter 9
                                         'od Chapter 11. Check all that apply.
                                                             0      Debtor's aggregate noncontingent liquidated debts (exduding debts owed to
                                                                   insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                 /4101122 and every 3 years after that).
                                                             I!J    The debtor is a small business debtor as defined in 11 U.S.C. § 101 (510). If the
                                                                   debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                   of operations, cash-flow statement, and federal income tax return or if all of these
                                                                   documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                             0     A plan is being filed with this petition.

                                                             0     Acceptances of the plan were solicited prepetition from one or more classes of
                                                                   creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             0     The debtor is required to file periodic reports (for example, 1OK and 1OQ) with the
                                                                   Securities and Exchange Commission according to§ 13 or 15(d) of the Securities
                                                                   Exchange Act of 1934. File the Attachment to Voluntary Petftion for Non-Individuals Filing
                                                                   for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             0     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                   12b-2.
                                         0   Jllapter 12

9.    Were prior bankruptcy cases
      filed by or against the debtor
      within the last 8 years?           0   Yes.   District - - - - - - - - - When                                  Case n u m b e r - - - - - - - - -
                                                                                                     MMI DDIYYYY
      If more than 2 cases, attach a
      separate list.                                District - - - - - - - - - When                                  Case n u m b e r - - - - - - - - -
                                                                                                     MM I DD IYYYY

10.   Are any bankruptcy cases           @%0
      pending or being filed by a
      business partner or an             0   Yes.   Debtor                                                           Relationship
      affiliate of the debtor?
                                                    District - - - - - - - - - - - - - - - - - When
       List all cases. If more than 1,                                                                                              MM I   DO   IYYYY
       attach a separate list.                      Case number,~ known - - - - - - - - - - - -


     Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 2
Debtor                                                                                        Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
               Name




11.   Why is the case filed in this   cht/:k all that apply:
      districr?
                                      rJ   Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                           district.

                                      0    A1bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have
      possession of any real
      property or personal property
                                      0    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      that needs immediate                      Why does the property need immediate attention? (Check all that appy.)
      attention?
                                                0    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

                                                     What is the hazard?~·-------------------------
                                                0    It needs to be physically secured or protected from the weather.

                                                0    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                     assets or other options).
                                                0    Other ______________________________________________________




                                                Where is the property?--:-:-----------=-----------------------------------
                                                                   Number     Street



                                                                             City                                           State       ZIP Code


                                                Is the property insured?
                                                0    No
                                                0    Yes. Insurance a g e n c y - - - - - - - - - - - - - - - - - - - - - - - - -

                                                          Contact name

                                                          Phone



            Statistical and administrative information



13.   Debtor's estimation of          Check one:
      available funds                 q"Funds will be available for distribution to unsecured creditors.
                                      litJ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14.   Estimated number of
                                      i6
                                      0
                                           1-49
                                           50-99
                                                                         0
                                                                         0
                                                                              1,000-5,000
                                                                              5,001-10,000
                                                                                                                   0
                                                                                                                   0
                                                                                                                       25,001-50,000
                                                                                                                       50,001-100,000
      creditors
                                      0    100-199                       0    10,001-25,000                        0   More than 100,000
                                      oro0-999

                                      Ell $0-$50' 000                    0    $1,000,001-$10 million               0   $500,000,001-$1 billion
15.   Estimated assets                0    $50,001-$100,000              0    $10,000,001-$50 million              0   $1,000,000,001-$10 billion
                                      0    $100,001-$500,000             0    $50,000,001-$100 million             0   $10,000,000,001-$50 billion
                                      0    $500,001-$1 million           0    $100,000,001-$500 million            0   More than $50 billion




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
Debtor                                                                                        Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
               Name



                                        0   $0-$50' 000                    d$1 ,000,001-$10 million                   0    $500,000,001-$1 billion
1&.   Estimated liabilities             0   $50,001-$100,000               0 $10,000,001-$50 million                  0    $1,000,000,001-$10 billion
                                        0   $100,001-$500,000              0   $50,000,001-$100 million               0    $10,000,000,001-$50 billion
                                        0   $500,001-$1 million            0   $100,000,001-$500 million              0    More than $50 billion




            Request for Relief, Declaration, and Signatures


WARNING-- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
          $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


11.   Declaration and signature of      •   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor

                                        •   I have been authorized to file this petition on behalf of the debtor.


                                        •   I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of pe~ury that the foregoing is true and correct.




                                                                                                       Printed name


                                            Title _     _,(2='-"Wl-'--'---------


18.   Signature of attorney
                                                                                                       Date
                                            Signature of attorney for debtor                                        MM     /DO /YYYY




                                            Printed name


                                            Firm name


                                            Number         Street


                                            City                                                           State            ZIP Code



                                            Contact phone                                                  Email address




                                            Bar number                                                     State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page4
     F1ll 1n th1s mformat1on to 1dent1fy the case:


     Debtor name - - - - - - - - - -

     United States Bankruptcy Court for the: _ _ _ _ _ _ _ _ _ _ District of-:-::::--:-:--
                                                                                                               (State)
  Case number (If knoiMl):


                                                                                                                                                                                              0   Check if this is an
                                                                                                                                                                                                  amended filing




Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15



f§!l                 Summary of Assets


1.    Schedule AlB: Asset:r-Rea I and Personal Property (Official Form 206A/B)

       1a. Real property:
                Copy line 88 from Schedule A/B .................................................................................................................................... .


       1
           b.   ~~~ ~;:~:a:r~:~~:~uleAIB. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . I                 $ _ _ _ _ __


                                                                                                                                                                              ~=========~
       1c.      ~~~~~=~~~~~:;:~eduleAIB . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . I.__$_1._-.J_(li).
                                                                                                                                                                                           __·tPJ___.



flfj                 Summary of Uabilities




2. ScheduleD: Creditors Who Have Claims Secured by Property (OffiCial Form 2060)
      Copy the total dollar amJunt listed in Colurm A, Amount of claim, from line 3 of Schedule 0 ............................................. .                                             $   1/ Z-S:Cao i      I

3.    Schedule ElF: Creditors Who Have Unsecured Claims( OffiCial Form 206EIF)

      3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                              $ _ _ _ _ _ _1
                Copy the total claims from Part 1 from line 5a of Schedule ElF ................................................................................... .

      3b. Total amount of claims of nonpriority amount of unsecured claims:
                Copy the total of the amJunt of claims from Part 2 from line 5b of Schedule ElF ........................................................ .
                                                                                                                                                                                          +   $ _ _ _ _ __




4. Totalliabilities ...................................................................................................................................................................
       Lines 2 + 3a + 3b




     Official Form 206Sum                                     Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
     F1ll   1n   this mformat1on to Identify the case:


     Debtor name - - - - - - - - - - - - - - - - - - - - - - - - - -

     United States Bankruptcy Court for the: _ _ _ _ _ _ _ _ _ _ District of --;-;::=7"""""-
                                                                                  (State)
     Case number-{\! known):                                                                                                          [J Check if this is an
                                                                                                                                          amended filing



 Official Form 206A/B
 Schedule AlB: Assets -                                           Real and Personal Property                                                        12/15
 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
 no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule AlB, list any executory contracts or unexpired
 leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
 the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
 additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.


For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


                   Cash and cash equivalents

1.   Do~         the debtor have any cash or cash equivalents?

     8'          No. Go to Part 2.
     [J          Yes. Fill in the information below.

       All cash or cash equivalents owned or controlled by the debtor                                                               Current value of debtor's
                                                                                                                                    interest

2. Cash on hand                                                                                                                     $_ _ _ _ _ __

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

      Name of institution (bank or brokerage firm)                  Type of account               Last 4 digits of account number

      3.1.------------------ ---------                                                                                              $_____________
      3.2.------------------ ---------                                                                                              $_ _ _ _ _ _ __


4. Other cash equivalents (Identify all)
      4.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               $_ _ _ _ _ __
      4.2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               $_____________

5. Total of Part 1
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



                   Deposits and prepayments

6.               the debtor have any deposits or prepayments?

                 No. Go to Part 3.
     [J          Yes. Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
7. Deposits, including security deposits and utility deposits
      Description, including name of holder of deposit
      7.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             $_ _ _ _ _ __
      7.2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             $_______________



     Official Form 206A/B                                      Schedule AlB: Assets- Real and Personal Property                                 page 1
  Debtor                                                                                                   Case number (if known)'---------------
                     Name




 8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
       Description, including name of holder of prepayment
       8.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                $_______________
       8.2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                $,_ _ _ _ _ __

 9. Total of Part 2.
       Add lines 7 through 8. Copy the total to line 81.



 :F-Tii         Accounts receivable

 10.      Doe1 the debtor have any accounts receivable?
          l:lV"No. Go to Part 4.
          D   Yes. Fill in the information below.
                                                                                                                                          Current value of debtor's
                                                                                                                                          interest
 11. Accounts receivable

          11a. 90 days old or less:                                                                             ........ -+               $_______________
                                       face amount                         doubtful or uncollectible accounts

                                                                                                                ........ -+               $_______________
          11b. Over 90 days old:
                                       face amount                         doubtful or uncollectible accounts


 12. Total of Part 3
          Current value on lines 11 a + 11 b = line 12. Copy the total to line 82 .


• , , , Investments

 13. D~ the debtor own any investments?
          ~No.     Go to Part 5.
          D   Yes. Fill in the information below.
                                                                                                                 Valuation method         Current value of debtor's
                                                                                                                 used for current value   interest

 14. Mutual funds or publicly traded stocks not included in Part 1
       Name of fund or stock:
       14.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                               $_ _ _ _ _ __
       14.2.------------------------------                                                                                                $_ _ _ _ _ _ __



 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture

       Name of entity:                                                                       % of ownership:
       15.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                  ____%                                        $_ _ _ _ _ __
       15.2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                  _ _ _%
                                                                                                                                          $,_ _ _ _ _ __


 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
       Describe:
       16.1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                   $_ _ _ _ _ _ __
       16.2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                               $_ _ _ _ _ _ __




 17. Total of Part 4
          Add lines 14 through 16. Copy the total to line 83.



  Official Form 206A/B                                             Schedule AlB: Assets- Real and Personal Property                                   page 2
 Debtor                                                                                    Case number   (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 Name




             Inventory, excluding agriculture assets

18. ooJ'the debtor own any inventory (excluding agriculture assets)?
      ufNo. Go to Part 6.
      0   Yes. Fill in the information below.

       General description                            Date of the last     Net book value of   Valuation method used        Current value of
                                                      physical inventory   debtor's interest   for current value            debtor's interest
                                                                           (Where available)
19. Raw materials
                                                                           $_ _ _ _ __                                     $_ _ _ _ _ __
                                                       MM /00/YYYY

20. Work in progress
                                                                           $_ _ _ _ __                                     $._ _ _ _ _ _ _ __
                                                      MM /00/YYYY

21. Finished goods, including goods held for resale
                                                                           $_ _ _ __                                       $._ _ _ _ _ __
                                                      MM /00/YYYY

22. Other inventory or supplies
                                                                           $._ _ _ _ __                                    $._ _ _ _ _ _ _ __
                                                      MM /00/YYYY


23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.

24. Is t-ny of the property listed in Part 5 perishable?
    El No
      0    Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

      ~No
      0    Yes. Book value    -------              Valuation method_ _ _ _ _ _ _ _ _ Current value._ _ _ _ __

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
      Q    No
      0    Yes

             Farming and fishing-related assets (other than titled motor vehicles and land)

27.         the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
          No. Go to Part 7.

      0   Yes. Fill in the information below.

       General description                                                 Net book value of    Valuation method used       Current value of debtor's
                                                                           debtor's interest    for current value           interest
                                                                           (Where available)
28. Crops--either planted or harvested
                                                                            $.___________                                  $_ _ _ _ _ __

29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                            $.___________                                  $_ _ _ _ _ __

30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                            $.___________                                  $_ _ _ _ _ __

31. Farm and fishing supplies, chemicals, and feed
                                                                            $.___________                                  $_ _ _ _ _ __

32. Other farming and fishing-related property not already listed in Part 6
                                                                            $.___________                                  $. _ _ _ _ _ __


Official Form 206AIB                                        Schedule AlB: Assets- Real and Personal Property                            page 3
 Debtor                                                                                           Case number (it known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Name




33. Total of Part 6.                                                                                                            ,$._ _
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

    0     No
    0     Yes. Is any of the debtor's property stored at the cooperative?

          0     No
          0     Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

    0     No
    0     Yes. Book value $._ _ _ _ _ _ Valuation method-------- Current value$. _ _ _ _ __
36. Is a depreciation schedule available for any of the property listed in Part 6?

    0     No
    0     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

    0     No
    0     Yes


               Office furniture, fixtures, and equipment; and collectibles

              the debtor own or lease any office furniture, fixtures, equipment, or collectibles?



    0     Yes. Fill in the information below.


   General description                                                        Net book value of        Valuation method          Current value of debtor's
                                                                              debtor's interest        used for current value    interest
                                                                              (Where available)

39. Office furniture
                                                                               $._ _ _ _ __                                     $_ _ _ _ _ _ __

40. Office fixtures
                                                                               $._ _ _ _ __                                      $._ _ _ _ _ _ __

41. Office equipment, including all computer equipment and
    communication systems equipment and software
                                                                               $._ _ _ _ __                                     $._ _ _ _ _ __

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles
   42.1                                                                        $                                                 $
   42.2                                                                        $                                                 $
   42.3                                                                        $                                                 $

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.                                                                         Is
44. Is a depreciation schedule available for any of the property listed in Part 7?

    0     No
    0     Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

    0     No
    0     Yes


 Official Form 206A/B                                       Schedule AlB: Assets- Real and Personal Property                                 page4
 Debtor                                                                                     Case number   (if k n o w n ) • - - - - - - - - - - - - - - -
                Name




          ·Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

    1:1 No. Go to Part 9.
    1:1 Yes. Fill in the information below.

   General description                                                     Net book value of       Valuation method used          Current value of
                                                                           debtor's interest       for current value              debtor's interest
   Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
   HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

   47.1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                        $. _ _ _ _ __                                        $._ _ _ _ _ __
   47.2 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $. _ _ _ _ __                                        $._ _ _ _ _ __
   47.3 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                        $. _ _ _ _ __                                        $_ _ _ _ _ _ __

   47.4 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                        $. _ _ _ _ __                                        $._ _ _ _ _ __


48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

   48.1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $._ _ _ _ __                                         $._ _ _ _ _ __
   48.2 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $._ _ _ _ __                                         $._ _ _ _ _ _ __


49. Aircraft and accessories
   49.1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $._ _ _ _ __                                         $._ _ _ _ _ __
   49.2 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          $._ _ _ _ __                                         $._ _ _ _ _ _ __

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

                                                                            $._ _ _ _ __                                         $_ _ _ _ _ _ __


51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                               1$._ _

52. Is a depreciation schedule available for any of the property listed in Part 8?
    1:1   No
    1:1   Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
    1:1   No
    1:1   Yes




Official Form 206AIB                                      Schedule AlB: Assets- Real and Personal Property                                    page 5
 Debtor                                                                                           Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                   Name




              Real property

 54. Does the debtor own or lease any real property?
     D ]Jo.     Go to Part 10.
     Ii2f Yes. Fill in the information below.
 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

     Description and location of property                   Nature and extent      Net book value of    Valuation method used    Current value of
     Include street address or other description such as    of debtor's interest   debtor's interest    for current value        debtor's interest
     Assessor Parcel Number (APN), and type of property     in property            (Where available)
     (for example, acreage, factory, warehouse, apartment
     or office building), if available.

     55.1    2'UXJ ~- ~~~ 'f n,...                                                 s /, lOP, (,t?c:>
     55.2      biD JC            zz~J.Jk£-r'-                                           2/4W
                                                                                   $._ _ _ __                                    $ _ _ _ _ _ __
     55.3·---------------
     55.4_ _ _ _ _ _ _ _ _ _ _ _ _ __                                              $ _ _ _ _ __                                  $_ _ _ _ _ _ __

     55.5_ _ _ _ _ _ _ _ _ _ _ _ _ __                                              $ _ _ _ _ __                                  $_ _ _ _ _ _ __

     55.6_ _ _ _ _ _ _ _ _ _ _ _ _ __                                              $~   fPQtw                                    $_ _ _ _ _ _ __


 56. Total of Part 9.
     Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

 57. Is apepreciation schedule available for any of the property listed in Part 9?
     i:D/ No
     D       Yes
 58. ~: of the property listed in Part 9 been appraised by a professional within the last year?


     D       Yes

f§f(.ij       Intangibles and intellectual property

 59. Doe,.t'he debtor have any interests in intangibles or intellectual property?
     ilY'No. Go to Part 11.
     D      Yes. Fill in the information below.

       General description                                                         Net book value of    Valuation method         Current value of
                                                                                   debtor's interest    used for current value   debtor's interest
                                                                                   (Where available)
 60. Patents, copyrights, trademarks, and trade secrets
                                                                                   $_ _ _ _ __                                   $._ _ _ _ _ __

 61. Internet domain names and websites
                                                                                   $. _ _ _ _ __                                  $._ _ _ _ _ __

 62. Licenses, franchises, and royalties
                                                                                   $ _ _ _ _ __                                   $. _ _ _ _ _ __

 63. Customer lists, mailing lists, or other compilations
                                                                                   $._ _ _ _ __                                   $ _ _ _ _ _ __

 64. Other intangibles, or intellectual property
                                                                                    $. _ _ _ _ __                                $._ _ _ _ _ __

 65. Goodwill
                                                                                    $._ _ _ _ __                                 $._ _ _ _ _ __


 66. Total of Part 10.                                                                                                           $ _ _ _ _ _ __
     Add lines 60 through 65. Copy the total to line 89.




  Official Form 206A/B                                         Schedule AlB: Assets- Real and Personal Property                             page 6
 Debtor                                                                                           Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
    D     No
    D     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    D     No
    D     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    D     No
    D     Yes

fbfll       JUI other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    lnc~e      all interests in executory contracts and unexpired leases not previously reported on this form.
    Ef    No. Go to Part 12.
    D     Yes. Fill in the information below.
                                                                                                                                       Current value of
                                                                                                                                       debtor's interest
71. Notes receivable
    Description (include name of obligor)
                                                                                                                                =-+   $ _ _ _ _ _ __
                                                                       Total face amount     doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)
    Description (for example, federal, state, local)

                                                                                                            Tax year _ _ __           $._ _ _ _ _ __
                                                                                                            Tax year _ _ __           $_ _ _ _ _ __
                                                                                                            Tax year _ _ __           $_ _ _ _ _ __

73. Interests in insurance policies or annuities
                                                                                                                                      $_ _ _ _ _ _ _ _

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
                                                                                                                                      $ _ _ _ _ _ _ __

    Nature of claim
    Amount requested                  $_ _ _ _ __

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
                                                                                                                                      $_ _ _ _ _ _ _ __

    Nature of claim
    Amount requested                  $ _ _ _ _ __

76. Trusts, equitable or future interests in property
                                                                                                                                       $._ _ _ _ _ _ __

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
                                                                                                                                      $_ _ _ _ _ __
                                                                                                                                      $_ _ _ _ _ __

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    D     No
    D     Yes

 Official Form 206A/B                                        Schedule AlB: Assets- Real and Personal Property                                     page 7
Debtor                                                                                                                     Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __
                  Name




                 Summary



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                                Current value of                          Current value
                                                                                                       personal property                         of real property

                                                                                                         $_ _ _ __
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.

                                                                                                         $_ _ _ __
81. Deposits and prepayments. Copy line 9, Part 2.

                                                                                                         $_ _ _ __
82. Accounts receivable. Copy line 12, Part 3.

                                                                                                         $_ _ _ __
83. Investments. Copy line 17, Part 4.

84. Inventory. Copy line 23, Part 5.
                                                                                                         $_ _ _ __


85. Farming and fishing-related assets. Copy line 33, Part 6.
                                                                                                         $_ _ _ __

86. Office furniture, fixtures, and equipment; and collectibles.                                         $_ _ _ __
     Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.
                                                                                                         $_ _ _ __


88. Real property. Copy line 56, Part 9.......................................................................................   -+          $   i, lOP, OOV

89. Intangibles and intellectual property. Copy line 66, Part 10.                                        $_ _ _ _ __

90. All other assets. Copy line 78, Part 11.                                                         +    $._ _ _ __


91. Total. Add lines 80 through 90 for each column •............................ 91a.
                                                                                                    ...__$-=--====---~1 + "'I· /,)Ill._,~
92. Total of all property on Schedule AlB. Lines 91 a + 91 b = 92 .............................................................................................. .




Official Form 206A/B                                                       Schedule AlB: Assets- Real and Personal Property                                          page 8
  Fill   1n   this mformat1on to 1dent1fy the case:


  Debrorname ---------------------------------------------------
  United States Bankruptcy Court for the: -------------------District of ="7'"7"---
                                                                                          (Siate)

  Case number (If known):
                                                                                                                                                      D   Check if this is an
                                                                                                                                                          amended filing
  Official Form 2060
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
  Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor's property?
      CljNo. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      a' Yes. Fill in all of the information below.
                   List Creditors Who Have Secured Claims
                                                                                                                                Column A                Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                 Amount of claim         Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.          claim
fJI CtJitor's namei'la                                           Describe debtor's property that is subject to a lien
        ce04 Ml::..                                               '}.WD .S-+~ ~                                                 $   i,t~O,Pr:D
       Creditor's mailing addre~..J .1'1                           610 fczz.~ [-E~c::.-t- F rt...... Fe_
      -ziD           tJ\t.J     7z: -LJ-Jv e                         UMt~~ I c;-c,;-L 1 kL
          t~41ttAt·'              F& :JJJZ.i                      Describe the lien /leaf_ r:_;fW M6/l

      Creditor's email address, if known                          Is t!)e creditor an insider or related party?
                                                                                                                   -
                                                                  Ef"No
                                                                  [J Yes
      Date debt was incurred                                      '!YJYOne else liable on this claim?
      Last 4 digits of account
                                                                  l!f No
                                                                  D Yes. Fill out Schedule H: Codebtors (Official Form 206H).
      number
      Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
      !lli'P property?                                            Check all that apply.
      C3'No                                                       Dfoontingent
      [J Yes. Specify each creditor, including this creditor,     El Unliquidated
              and its relative priority.                          D Disputed



fiJ   Creditor's name                                            Describe debtor's property that is subject to a lien
                                                                  ___________________________________ $.____________                                      $ ___________

       Creditor's mailing address


                                                                 Describe the lien

      Creditor's email address, if known                          Is the creditor an insider or related party?
                                                                  D No
                                                                  DYes

      Date debt was incurred                                      Is anyone else liable on this claim?
      Last 4 digits of account
                                                                  D No
                                                                  D Yes. Fill out Schedule H: Codebtors (Official Form 206H).
      number
      Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
      same property?                                              Check all that apply.
      D No                                                        D   Contingent
      D Yes. Have you already specified the relative              D   Unliquidated
             priority?                                            D   Disputed
        D No. Specify each creditor, including this
                  creditor, and its relative priority.


              D   Yes. The relative priority of creditors is
                   ..... ~JlE!C:ifit)dOr11Lne.s _ _

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                    $._ _ _ _ _ ___



      Official Form 2060                                Schedule D: Creditors Who Have Claims Secured by Property                                          page 1 of_
  Debtor                                                                                               Case number (if k n o w n ) ' - - - - - - - - - - - - - - -
                   Name



                                                                                                  ColumnA         Column 8
                Additional Page                                                                   Amount of claim Value of collateral
  - - -.....- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - Do not deduct the value that supports this
                                                                                                  of collateral.  claim
  Copy this page only If more space is needed. Continue numbering the lines sequentially from the
  previous page.

§J Creditor's name                                          Describe debtor's property that is subject to a lien


                                                            ------------------------------------$.____________                                 $ _ _ _ _ __

     Creditor's mailing address



                                                            Describe the lien


    Creditor's email address, if known                      Is the creditor an insider or related party?
                                                            0 No
                                                            0 Yes

    Date debt was incurred                                  Is anyone else liable on this claim?
                                                            0 No
    Last 4 digits of account
    number
                                                            0 Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the           As of the petition filing date, the claim is:
    same property?                                          Check all that apply.
    0   No                                                  0   Contingent
    0   Yes. Have you already specified the relative        0   Unliquidated
             priority?                                      0   Disputed

           0   No. Specify each creditor, including this
                   creditor, and its relative priority.




           0   Yes. The relative priority of creditors is
                   specified on lines _ _


                  name                                      Describe debtor's property that is subject to a lien



                                                            - - - - - - - - - - - - - - - - - - - $· - - - - - -                               $, _ _ _ _ _ __

     Creditor's mailing address



                                                            Describe the lien


    Creditor's email address, if known                      Is the creditor an insider or related party?
                                                            0 No
                                                            0 Yes
    Date debt was incurred                                  Is anyone else liable on this claim?
                                                            0 No
    Last 4 digits of account
    number
                                                            0 Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the           As of the petition filing date, the claim is:
    same property?                                          Check all that apply.
    0   No                                                  0   Contingent
    0   Yes. Have you already specified the relative        0   Unliquidated
             priority?                                      0   Disputed
        0 No. Specify each creditor, including this
                  creditor, and its relative priority.




           0   Yes. The relative priority of creditors is
                   specified on lines _ _



  Official Form 2060                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page_of_
'Debtor                                                                                          Case number (it k n o w n ) • - - - - - - - - - - - - - - -
                Name



              List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
 agencies, assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
          Name and address
                                                                                                               did you enter the            account number
                                                                                                               related creditor?            for this entity


                                                                                                               Line 2.
      ~J E(.... 21JZ6

                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.

                                                                                                                                    ~~----               ·----···-

                                                                                                               Line 2.




                                                                                                               Line 2.




 Form 2060                         Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                page_of_
    Fill in this informatiOn to identify the case:


    Debtor

    United States Bankruptcy Court for the: - - - - - - - - - - D i s t r i c t of-:=--:-:----
                                                                                     (Slate)
    Case number
    (If known)

                                                                                                                                 D   Check if this is an
                                                                                                                                     amended filing
  Official Form 206E/F
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                             12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NON PRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule AlB: Assets- Real and Personal Property (Official Form 206AIBJ and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

                 List All Creditors with PRIORITY Unsecured Claims

 1. Do_.ilny creditors have priority unsecured claims? (See 11 U.S.C. § 507).
     ef   No. Go to Part 2.
     0    Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                               Total claim       Priority amount
~~- Priority creditor's name and mailing address             As of the petition filing date, the claim is: $                     $ _ _ _ _ __
                                                             Check all that apply.                         ---------
                                                             0    Contingent
                                                              0   Unliquidated
                                                              0   Disputed
     Date or dates debt was incurred                          Basis for the claim:



     Last 4 digits of account                                Is the claim subject to offset?
     number                                                  0 No
                                                             0 Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S. C. § 507(a) L _ )


IJ Priority creditor's name and mailing address              As of the petition filing date, the claim is: $
                                                              Check all that apply.                            ---------
                                                                                                                                 $ _ _ _ _ __

                                                              0   Contingent
                                                              0   Unliquidated
                                                              0   Disputed
     Date or dates debt was incurred                          Basis for the claim:



     Last 4 digits of account                                Is the claim subject to offset?
     number                                                  0 No
                                                             0 Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) L _ )


IJ Priority creditor's name and mailing address              As of the petition filing date, the claim is: $
                                                              Check all that apply.                        ·---------
                                                                                                                                 $. _ _ _ _ __

                                                              0   Contingent
                                                              0   Unliquidated
                                                              0   Disputed
     Date or dates debt was incurred                          Basis for the claim:



     Last 4 digits of account                                 Is the claim subject to offset?
     number                                                   0 No
                                                              0 Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) L _ )




  Official Form 206EIF                               Schedule E/F: Creditors Who Have Unsecured Claims                                 page 1 of_
 Debtor                                                                                         Case number (if known). _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 Name



             Additional Page


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim            Priority amount



D      Priority creditor's name and mailing address                                                      $_________________     $.___________
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                         0   Contingent
                                                         0   Unliquidated
                                                         0   Disputed


       Date or dates debt was incurred                   Basis for the claim:



       Last 4 digits of account                          Is the claim subject to offset?
       number                                            0 No
                                                         0 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) ( _ )


D      Priority creditor's name and mailing address                                                      $_ _ _ _ _ _ __        $._ _ _ _ __
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                         0   Contingent
                                                         0   Unliquidated
                                                         0   Disputed


       Date or dates debt was incurred                   Basis for the claim:



       Last 4 digits of account                          Is the claim subject to offset?
       number                                            0 No
                                                         0 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) ( _ )

D      Priority creditor's name and mailing address                                                      $ _ _ _ _ _ _ __       $._ _ _ _ __
                                                        As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                         0   Contingent
                                                         0   Unliquidated
                                                         0   Disputed


       Date or dates debt was incurred                   Basis for the claim:


       Last 4 digits of account                          Is the claim subject to offset?
       number                                            0 No
                                                         0 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) ( _ )

k- I   Priority creditor's name and mailing address
                                                        As of the petition filing date, the claim is: $_ _ _ _ _ _ _ ___
                                                                                                                                $._ _ _ _ __
                                                         Check all that apply.
       ------------------ 0                                  Contingent
                          0                                  Unliquidated
                          0                                  Disputed

       Date or dates debt was incurred                   Basis for the claim:



       Last 4 digits of account                          Is the claim subject to offset?
       number                                            0 No
                                                         0 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) ( _ )




    Official Form 206EIF                          Schedule ElF: Creditors Who Have Unsecured Claims                                           page_of ___
  Debtor                                                                                       Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
               Name



            List All Creditors with NON PRIORITY Unsecured Claims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                           Amount of claim

B   Non priority creditor's name and mailing address                   As of the petition filing date, the claim is:
                                                                       Check all that apply.
                                                                                                                         $______________________
                                                                       0   Contingent
                                                                       0   Unliquidated
                                                                       0   Disputed

                                                                       Basis for the claim: _ _ _ _ _ _ _ _ ___

    Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                       0 No
    Last 4 digits of account number                                    0 Yes
3.2 Non priority creditor's name and mailing address                   As of the petition filing date, the claim is:     $__________________
                                                                       Check all that apply.
                                                                       0   Contingent
                                                                       0   Unliquidated
                                                                       0   Disputed

                                                                       Basis for the claim: _ _ _ _ _ _ _ _ ___

    Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                       0 No
    Last 4 digits of account number                                    0 Yes
    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:     $______________________
                                                                       Check all that apply.
                                                                       0   Contingent
                                                                       0   Unliquidated
                                                                       0   Disputed

                                                                       Basis for the c l a i m : - - - - - - - - - - -

    Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                       0 No
    Last 4 digits of account number                                    0 Yes
    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:     $_ _ _ _ _ _ _ _ _ _ _ _ _ ___
                                                                       Check all that apply.
                                                                       0   Contingent
                                                                       0   Unliquidated
                                                                       0   Disputed

                                                                       Basis for the c l a i m : - - - - - - - - - - -

    Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                       0 No
    Last 4 digits of account number                                    0 Yes
    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:     $_________________
                                                                       Check all that apply.
                                                                       0   Contingent
                                                                       0   Unliquidated
                                                                       0   Disputed

                                                                       Basis for the claim: _ _ _ _ _ _ _ _ ___

    Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                       0 No
    Last 4 digits of account number                                    0 Yes
    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:     $_______________________
                                                                       Check all that apply.
                                                                       0   Contingent
                                                                       0   Unliquidated
                                                                       0   Disputed

                                                                       Basis for the c l a i m : - - - - - - - - - - -

    Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                       0 No
    Last 4 digits of account number                                    0 Yes


    Official Form 206EJF                         Schedule ElF: Creditors Who Have Unsecured Claims                                                page_of_
      Debtor                                                                                                             Case number (ifknown)1_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   Name



               Additional Page


      Copy this page only if more space Is needed. Continue numbering the lines sequentially from the
                                                                                                                                                             Amount of claim
      previous page. If no additional NON PRIORITY creditors exist, do not fill out or submit this page.


13.     I Non priority creditor's name and mailing address                    As of the petition filing date, the claim is:                                $.__________________
                                                                              Check all that apply
                                                                               Q Contingent
                                                                               D      Unliquidated
                                                                               D      Disputed
                                                                               D      Liquidated and neither contingent nor
                                                                                      disputed

                                                                               Basis for the c l a i m : - - - - - - - - - -

         Date or dates debt was incurred                                      Is the claim subject to offset?
                                                                              D No
         Last 4 digits of account number                                      D Yes

n
L=J      Nonpriority creditor's name and mailing address
                                                                              As of the petition filing date, the claim is:                                $.______________________
                                                                               Check all that apply.
                                                                               D      Contingent
                                                                               D      Unliquidated
                                                                               D      Disputed

                                                                               Basis for the claim: _ _ _ _ _ _ _ _ __

         Date or dates debt was incurred                                       Is the claim subject to offset?
                                                                               D No
         Last 4 digits of account number                                       D Yes
.         --------··-----------------------------------·-·-----~~--·      ···-·········----·······---··-----·-···-·······--------------------------·-···
         Nonpriority creditor's name and mailing address
                                                                               As of the petition filing date, the claim is:                               $._ _ _ _ _ _ _ _ ___
                                                                               Check all that apply.
                                                                               D      Contingent
                                                                               D      Unliquidated
                                                                               D      Disputed

                                                                               Basis for the c l a i m : - - - - - - - - - -

         Date or dates debt was incurred                                       Is the claim subject to offset?
                                                                               D No
         Last 4 digits of account number                                       D Yes
liJ      Non priority -~redito-;:;-;~ame and-mailing addres·s------··--~-s-of-t~e-pe-::-n-fi;i~g d-at_e_,-th_e_c-la_i_m_i-s:·--------------···-·---------------·-··
                                                                               Check all that apply.                                                       $._ _ _ _ _ _ _ _ _ _ _ __
                                                                               D      Contingent
                                                                               D      Unliquidated
                                                                               D      Disputed

                                                                               Basis for the c l a i m : - - - - - - - - - -

         Date or dates debt was incurred                                       Is the claim subject to offset?
                                                                               D No
         Last 4 digits of account number                                       0 Yes

         Nonpriority creditor's name and mailing address
                                                                               As of the petition filing date, the claim is:                               $.____________________
                                                                               Check all that apply.
                                                                               D      Contingent
                                                                               D      Unliquidated
                                                                               D      Disputed

                                                                               Basis for the claim: _ _ _ _ _ _ _ _ __

          Date or dates debt was incurred                                      Is the claim subject to offset?
                                                                               D No
          Last 4 digits of account number                                      0 Yes




        Official Form 206EIF                          Schedule ElF: Creditors Who Have Unsecured Claims                                                                        page_of __
   Debtor                                                                                              Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    Name



                   List Others to Be Notified About Unsecured Claims


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



            Name and mailing address                                                           On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                                               related creditor (If any) listed?               account number, if
                                                                                                                                               any

4.1.                                                                                          Line

                                                                                               0     Not listed. Explain                       ----


4.2.                                                                                          Line

                                                                                               0     Not listed. Explain                       ----


4.3.                                                                                          Line

                                                                                              0      Not listed. Explain                       ----

4.4.                                                                                          Line
                                                                                              0      Not listed. Explain                       ----

41.                                                                                           Line
                                                                                              0      Not listed. Explain                       ----
                                                                                                                                                   uu•--------·----••
4.5.                                                                                          Line
                                                                                              0      Not listed. Explain                       ----

4.6.                                                                                          Line

                                                                                              0      Not listed. Explain                       ----

4.7.                                                                                          Line

                                                                                              0      Not listed. Explain                      ----

4.8.                                                                                          Line

                                                                                              0      Not listed. Explain                       ----

4.9.                                                                                          Line

                                                                                              0      Not listed. Explain                      ----

4.10.                                                                                         Line
                                                                                              0      Not listed. Explain                      ----

4.11.
                                                                                              Line

                                                                                              0      Not listed. Explain                      ----




        Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                  page_of_
     Debtor                                                                         Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Name



               Additional Page for Others to Be Notified About Unsecured Claims


          Name and mailing address                                          On which line in Part 1 or Part 2 is the   Last 4 digits of
                                                                            related creditor (if any) listed?          account number,
                                                                                                                       if any
4                                                                          Line

                                                                            0     Not listed. Explain _ _ _ _ __


4.                                                                         Line

                                                                           0      Not listed. Explain _ _ _ _ __


4.                                                                         Line

                                                                           0      Not listed. Explain


4                                                                          Line

                                                                           0      Not listed. Explain


4                                                                          Line

                                                                           0      Not listed. Explain


4                                                                          Line

                                                                           0      Not listed. Explain


4                                                                          Line

                                                                           0      Not listed. Explain


4.                                                                         Line

                                                                           0      Not listed. Explain


4.                                                                         Line

                                                                           0      Not listed. Explain


4._                                                                        Line

                                                                           0      Not listed. Explain


4.                                                                         Line

                                                                           0      Not listed. Explain


4                                                                          Line

                                                                           0      Not listed. Explain


4._                                                                        Line

                                                                           0      Not listed. Explain


4                                                                          Line

                                                                           0      Not listed. Explain




       Official Form 206EIF                 Schedule E/F: Creditors Who Have Unsecured Claims                                   page_of_
 Debtor                                                                           Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
               Name



             Total Amounts of the Priority and Non priority Unsecured Claims


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                       Total of claim amounts


                                                                                                       $___________________
sa. Total claims from Part 1                                                                Sa.




                                                                                                       $._ _ _ _ _ _ _ _ _ ___
Sb. Total claims from Part 2                                                                Sb.   +


Sc. Total of Parts 1 and 2                                                                             $_ _ _ _ _ _ _ _ _ ___
                                                                                            Sc.
    Lines Sa + 5b = 5c.




   Official Form 206EIF                     Schedule ElF: Creditors Who Have Unsecured Claims                                   page __ of_
 F1ll m this information to identify the case:


 Debtor name - - - - - - - - - - - - - - - - - - - - - - - - - -

 United States Bankruptcy Court for the: _ _ _ _ _ _ _ _ _ _ District of
                                                                               (~
 Case number (If known):                                             Chapter



                                                                                                                                         D   Check if this is an
                                                                                                                                             amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15

Be as cqmplete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Dls   the debtor have any executory contracts or unexpired leases?
       ;;r'No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
       0 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AlB: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease


         State what the contract or
 2.1     lease is for and the nature
         of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract


       State what the contract or
 2.2 . lease is for and the nature
       of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract


       State what the contract or
 2.3 . lease is for and the nature
       of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.4     lease is for and the nature
         of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract
                                                                                                          ----·----·-··-··                         ----·-~



       State what the contract or
 2.5 • lease is for and the nature
       of the debtor's interest

         State the term remaining




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                              page 1 of_
Debtor                                                                                                      Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                               Name




                       . Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

                    Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

             List all contracts and unexpired leases                                                 State the name and mailing address for all other parties with
                                                                                                     whom the debtor has an executory contract or unexpired lease


                   State what the contract or
   2._             lease is for and the nature
                   of the debtor's interest

                   State the term remaining
                   List the contract number of
                   any government contract


                   State what the contract or
  2._              lease is for and the nature
                   of the debtor's interest

                   State the term remaining
                    List the contract number of
                    any government contract
                                      ---~·····-~·----·-------·-··~········-----···--···-- ····-····················-···--···--··-··-····-·-········--·····-····---·--·-----J


                   State what the contract or
  2. -             lease is for and the nature
                   of the debtor's interest

                    State the term remaining
                    List the contract number of
                    any government contract
                                                                             ---------------------------------------------------
                   State what the contract or
                   lease is for and the nature
                   of the debtor's interest

                   State the term remaining
                    List the contract number of
                    any government contract

.--.
                   State what the contract or
   2. -.           lease is for and the nature
                   of the debtor's interest

                   State the term remaining
                    List the contract number of
                    any government contract


                   State what the contract or
                   lease is for and the nature
                   of the debtor's interest

                    State the term remaining
                    List the contract number of
                    any government contract


                    State what the contract or
   2                lease is for and the nature
                    of the debtor's interest

                    State the term remaining
                    List the contract number of
                    any government contract
···················-···-····




    Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                           page_of_
 Fill m thts mformatton to identify the case:


 Debtorname - - - - - - - - - - - - - - - - - - - - - - - - - -

 United States Bankruptcy Court for the: _ _ _ _ _ _ _ _ _ _ District of-::::::-:-:---
                                                                          (State)
 Case number (If known):




                                                                                                                                        CJ   Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                    12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Dqes the debtor have any codebtors?
       1!::'1 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       0   Yes

 2. In Column 1, list as codebtors all of the people or entitles who are also liable for any debts listed by the debtor in the schedules of
    creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
    schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                               Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                    Name
                                                                                                                                             that apply:


 2.1                                                                                                                                         0 D
                                      Street                                                                                                 0   ElF
                                                                                                                                             0 G

                                      City                        State             ZIP Code

 2.2
                                                                                                                                             0 D
                                      Street                                                                                                 0   ElF
                                                                                                                                             0 G

                                      City                        State             ZIP Code

 2.3
                                                                                                                                             0 D
                                      Street                                                                                                 0   ElF
                                                                                                                                             0 G


·------·-....· - - - - - ·
 2.4
                                                                                                                                             0 D
                                      Street                                                                                                 0 ElF
                                                                                                                                             0 G



 2.5
                                                                                                                                             0 D
                                      Street                                                                                                 0   ElF
                                                                                                                                             0 G

                                      City                        State             ZIP Code

 2.6
                                                                                                                                             0 D
                                      Street                                                                                                 0 E/F
                                                                                                                                             0 G

                                      City                        State             ZIP Code




Official Form 206H                                              Schedule H: Codebtors                                                            page 1 of_
• Debtor •                                                                               Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 Name




              Additional Page if Debtor Has More Codebtors


             Copy this page only if more space Is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                     Column 2: Creditor

                                                                                                                              Check all schedules
             Name                   Mailing address                                            Name
                                                                                                                              that apply:

   2.
                                                                                                                              r:J D
                                    Street                                                                                    r:J ElF
                                                                                                                              r:J G

                                    City                     State           ZIP Code


   2.
                                                                                                                              r:J D
                                    Street                                                                                    r:J E/F
                                                                                                                              r:J G

                                    City                     State           ZIP Code

   2
                                                                                                                              r:J D
                                    Street                                                                                    r:J ElF
                                                                                                                              r:J G


                                    City                     State           ZIP Code


   2._
                                                                                                                              r:J D
                                    Street                                                                                    r:J ElF
                                                                                                                              r:J G


                                    City                     State           ZIP Code

   2._
                                                                                                                              r:J D
                                    Street                                                                                    r:J ElF
                                                                                                                              r:J G


                                    City                     State           ZIP Code


   2._
                                                                                                                              r:J D
                                    Street                                                                                    r:J ElF
                                                                                                                              r:J G

                                    City                     State           ZIP Code


   2._
                                                                                                                              r:J D
                                    Street                                                                                    r:J ElF
                                                                                                                              r:J G

                                    City                     State           ZIP Code


   2.-
                                                                                                                              r:J D
                                    Street                                                                                    r:J ElF
                                                                                                                              r:J G

                                    City                     State           ZIP Code




    Official Form 206H                                   Schedule H: Codebtors                                                   page_of_
 Fill in this information to Identify the case and this f1ling:


 Debtor N a m e - - - - - - - - - - - - - - - - - - - - - - - - -

 United States Bankruptcy Court for the: - - - - - - - - - - D i s t r i c t of=-:-:---
                                                                                (State)
 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         D    Schedule AlB: Assets-Real and Personal Property (Official Form 206AIB)

         D    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)

         D     Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206EIF)

         D     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         D     Schedule H: Codebtors (Official Form 206H)

         D     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

         D    Amended Schedule


         D     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         D     Other document that requires a declaration._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




         I declare under penalty of perjury that the foregoing is true and correct.


         Executed on       (}1)'1> 1J) 1{
                           MM/DD/YYYY                             Signature of individu I · ning on behalf of debtor




                                                                    . (1~
                                                                  Pnnted name
                                                                                             '\&C'WI\

                                                                                  /2M
                                                                  Position or relationshiJ)tO'debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
      Fill in this mformation to identtfy the case:

      Debtor name - - - - - - - - - - - - - - - - - - - - - - - - -
      United States Bankruptcy Court for the: - - - - - - - - - - D i s t r i c t of-:::::-:-:---
                                                                                    (State)
                                                                                                                                               D   Check if this is an
      Case number (If known):
                                                                                                                                                   amended filing




    Official Form 20_4
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S. C.§ 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete             Name, telephone number, and        Nature of the claim   Indicate if   Amount of unsecured claim
     mailing address, including zip code       email address of creditor          (for example, trade   claim is      If the claim is fully unsecured, fill in only unsecured
                                               contact                            debts, bank loans,    contingent,   claim amount. If claim is partially secured, fill in
                                                                                  professional          unliquidated, total claim amount and deduction for value of
                                                                                  services, and         or disputed . collateral or setoff to calculate unsecured claim.
                                                                                  government
                                                                                  contracts)
                                                                                                                        Total claim, if   Deduction for       Unsecured
                                                                                                                        partially         value of            claim
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


      /Jo       Ut'U~v~
       {,f"~itorj               k j-/~
2




3




4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                       page 1
     Debtor                                                                                     Case number lit known>'---------------
                  Name




      Name of creditor and complete         Name, telephone number, and   Nature of the claim   Indicate if   Amount of unsecured claim
      mailing address, including zip code   email address of creditor     (for example, trade   claim is      lfthe claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bani< loans,   co'!tin!J&nt, claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated, total claim amount and deduction for value of
                                                                          services, and         or disputed : collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if   Deduction for      Unsecured
                                                                                                                partially         value of           claim
                                                                                                                secured           collateral or
                                                                                                                                  setoff

9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 2
Fill in this information to identify the case:


Debtor name - - - - - - - - - - - - - - - - - - - - - - - - - -
Unrted States Bankruptcy Court for the: - - - - - - - - - - D i s t r i c t of=:--:-:---
                                                                             (State)
Case number (If known):



                                                                                                                                    0      Check if this is an
                                                                                                                                           amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).


                   ·Income



   1. G,Ss revenue from business

      f!6   None

             Identify the beginning and ending dates of the debtor's fiscal year, which     Sources of revenue                     Gross revenue
             may be a calendar year                                                         Check all that apply                   (before deductions and
                                                                                                                                   exclusions)

            From the beginning of the                                                        0   Operating a business
            fiscal year to filing date:     From                     to     Filing date                                             $_ _ _ __
                                                   MM/DD/YYYY
                                                                                             0   Other---------


            For prior year:                 From                     to                      0   Operating a business               $_ _ _ __
                                                   MM/DD/YYYY                MM/DD/YYYY
                                                                                             0   Other - - - - - - - - -

            For the year before that:       From                     to                      0   Operating a business
                                                                                                                                    $_ _ _ __
                                                   MM/ DD/YYYY               MM/DD/YYYY      0   Other _ _ _ _ _ _ __




   2. Non-business revenue
      Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
      troT lawsuits. and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
       fii None
                                                                                             Description of sources of revenue      Gross revenue from each
                                                                                                                                    source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

             From the beginning of the
                                                                                                                                   $._ _ _ _ __
             fiscal year to filing date:    From                     to      Filing date
                                                    MM/DD/YYYY



             For prior year:                From                     to
                                                    MM/DD/YYYY                MM/DD/YYYY                                           $._ _ _ _ __




             For the year before that:      From                     to
                                                    MM/DD/YYYY                MM/DD/YYYY                                           $._ _ _ _ __




  Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Debtor                                                                                             Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   Name




 EMFJ               List Certain Transfers Made Before Filing for Bankruptcy

 Ii 3.   Certain payments or transfers to creditors within 90 days before filing this case
         List p yments or transfers---including expense reimbursements-to any creditor, other than regular employee compensation, within 90
         day before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
         adj sted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)



                 Creditor's name and address                         Dates         Total amount or value         Reasons for payment or transfer
                                                                                                                 Check all that apply
         3.1.
                                                                                   $_ _ _ _ __                   0     Secured debt
                 Creditors name
                                                                                                                 0     Unsecured loan repayments

                 Street                                                                                          0     Suppliers or vendors

                                                                                                                 0     Services

                 City                          State    ZIP Code
                                                                                                                 0     Other


         3.2.
                                                                                   $_ _ _ __                     0     Secured debt
                 Creditors name
                                                                                                                 0     Unsecured loan repayments

                 Street                                                                                          0     Suppliers or vendors

                                                                                                                 0     Services

                 City                          State    ZIP Code
                                                                                                                 0     Other


   4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
         List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
         guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
         $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
         Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
            n ral partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of

         ;1,
         the ebtor. 11 U.S.C. § 101(31).

                None

                 Insider's name and address                          Dates         Total amount or value         Reasons for payment or transfer
         4.1.
                                                                                  $._ _ _ _ __
                 Insiders name


                 Street




                 City                          State    ZIP Code


                 Relationship to debtor



         4.2.
                                                                                  $._ _ _ _ __
                 Insider's name


                 Street




                 City                          State    ZIP Code



                 Relationship to debtor




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 2
Debtor                                                                                                     Case number (if k n o w n ) ' - - - - - - - - - - - - - - -
                   Name




                  sessions, foreclosures, and returns
         List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
         sol at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.


                Creditor's name and address                           Description of the property                                   Date               Value of property
         5.1.
                                                                                                                                                       $_ _ __
                Creditors name


                Street



                City                          State     ZIP Code
         5.2.
                                                                                                                                                         $_ _ __
                Creditors name


                Street




                City                          State     ZIP Code


     &. Setoffs

         L" t ny creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
              ebtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.
                 one
                 Creditor's name and address                            Description of the action creditor took                     Date action was       Amount
                                                                                                                                    taken

                                                                                                                                                       $_ __
                 Creditors name


                 Street


 I
 I
 1               City                          State     Zl P Code
                                                                      Last 4 digits of account number: XXXX- _ _ _ _



 Iii'                  Legal Actions or Assignments
 ! 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
         List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
         was involved in any capacity-within 1 year before filing this case.

         0      None
                 Case title                                 Nature of case                           Court or agency's name and address                 Status of case

                                                                                                                                                        ~nding
                                                                                                                                                        D   On appeal

                 Case number                                                                                                                            0   Concluded




                                                                                                    City                                    ZIP Code


                 Case title                                                                           Court or agency's name and address
                                                                                                                                                        0   Pending
         7.2.
                                                                                                                                                        D   On appeal
                                                                                                    Name
                                                                                                                                                        0   Concluded
                 Case number
                                                                                                    Street



                                                                                                    City                          State     ZIP Code


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Debtor                                                                                                   Case number (if k n o w n ) · - - - - - - - - - - - - - - -
                        Name




     s. Assignments and receivership
          L. t      y property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
                    of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
                  one
                   Custodian's name and address                         Description of the property                        Value

                                                                                                                           $._ _ _ __
                  Custodian's name
                                                                        Case title                                         Court name and .address
                  Street

                                                                                                                         Name
                                                                        Case number
                  City                          State     ZIP Code
                                                                                                                         Street



                                                                        Date of order or assignment
                                                                                                                         City                 State             ZIP Code




                        Certain Gifts and Charitable Contributions

     9.   L~"st
              aI     gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
          oft       gifts to that recipient is less than $1,000
                 None
                  Recipient's name and address                          Description of the gifts or contributions                   Dates given         Value


          91
                                                                                                                                                       $_ __
           · · Recipienrs name


                 Street




                 City                          State     ZIP Code


                   Recipient's relationship to debtor




                                                                                                                                                      $_ __
          9·2 · Recipienfs name


                 Street




                 City                          State     ZIP Code

                   Recipient's relationship to debtor

 ;

 , , , , Certain Losses

 110.
 1
      Alll~ses from fire, theft, or other casualty within 1 year before filing this case.
          ~one
 I                Description of the property lost and how the loss     Amount of payments received for the loss                    Date of loss      Value of property
 I                occurred                                              if you have received payments to cover the loss, for                          lost
                                                                        example, from insurance, government compensation, or
                                                                        tort liability, list the total received.
                                                                        List unpaid claims on Official Fonm 106A/B (Schedule AIS:
 I                                                                      Assets- Real and Personal Property).

                                                                                                                                                      $. _ _ __




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page4
Debtor                                                                                            Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Name




                 Certain Payments or Transfers

   11. Payments related to bankruptcy
       List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
       the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
       seekijg bankruptcy relief, or filing a bankruptcy case.

         ~one
              Who was paid or who received the transfer?          If not money, describe any property transferred          Dates               Total amount or
                                                                                                                                               value


     11.1.
                                                                                                                                                $._ __
              Address


              Street




              City                        State      ZIP Code


              Email or website address



              Who made the payment, if not debtor?




              Who was paid or who received the transfer?          If not money, describe any property transferred          Dates               Total amount or
                                                                                                                                               value


     11.2.                                                                                                                                      $._ __
              Address

              Street




              City                        State      ZIP Code

              Email or website address



              Who made the payment, if not debtor?




   12. Self-settled trusts of which the debtor is a beneficiary
         List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
         a self-settled trust or similar device.
         Do ~ include transfers already listed on this statement.

         ~None
              Name of trust or device                             Describe any property transferred                         Dates transfers     Total amount or
                                                                                                                            were made           value

                                                                                                                                                $ _ __

              Trustee




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 5
Debtor                                                                                              Case number (if k n o w n ) ' - - - - - - - - - - - - - - -
                 Name




   13. Transfers not already listed on this statement
         List any transfers of money or other property--by sale, trade, or any other means-made by the debtor or a person acting on behalf of the debtor
         within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
         Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


         J-ane

              Who received transfer?                                 Description of property transferred or payments received   Date transfer     Total amount or
                                                                     or debts paid in exchange                                  was made          value



     13.1.                                                                                                                                         $_ _ __


              Address

              Street




              Crty                         State      ZIP Code


              Relationship to debtor




              Who received transfer?
                                                                                                                                                   $. _ __

     13.2.

              Address

              Street




              City                         State      ZIP Code


              Relationship to debtor




                 ·Previous Locations

                us addresses
             all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

             Does not apply
              Address                                                                                                Dates of occupancy


     14.1                                                                                                            From                        To
               Street




               City                                              State         ZIP Code


     14.2.                                                                                                           From                        To
               Street




               City                                              State         ZIP Code



Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Debtor                                                                                                       Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     Name




                        Health Care Bankruptcies


           Is the debtor primarily engaged in offering services and facilities for:




           ~
                iagnosing       or treating injury, deformity, or disease, or
           -    roviding any surgical, psychiatric, drug treatment, or obstetric care?

               No. Go to Part 9.
           0   Yes. Fill in the information below.
                 Facility name and address                               Nature of the business operation, including type of services the            If debtor provides meals
                                                                         debtor provides                                                             and housing, number of
                                                                                                                                                     patients in debtor's care

      15.1.
                 Facility name



                 Street                                                  Location where patient records are maintained (if different from facility   How are records kept?
                                                                         address). If electronic, identify any service provider.

                                                                                                                                                     Check all that apply:

                 City                      State        ZIP Code                                                                                     0    Electronically
                                                                                                                                                     0    Paper

                 Facility name and address                               Nature of the business operation, including type of services the            If debtor provides meals
                                                                         debtor provides                                                             and housing, number of
                                                                                                                                                     patients in debtor's care

      15.2.
                 Fac11ity name



                 Street                                                  Location where patient records are maintained (if different from facility   How are records kept?
                                                                         address). If electronic, identify any service provider.

                                                                                                                                                     Check all that apply:

                 City                      State        ZIP Code
                                                                                                                                                     0    Electronically
                                                                                                                                                     0
 I                                                                                                                                                        Paper

 -                      Personally Identifiable Information

 116. t:~he debtor collect and retain personally identifiable information of customers?
 1
               No.
 1
           0   Yes. State the nature of the information collected and retained. - - - - - - - - - - - - - - - - - - - - - - - - - -
                        Does the debtor have a privacy policy about that information?
                        0   No
                        0   Yes

     17.   w~·t.in 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
           pe sion or profit-sharing plan made available by the debtor as an employee benefit?

               No. Go to Part 10.
               Yes. Does the debtor serve as plan administrator?
                        0   No. Go to Part 10.
                        0   Yes. Fill in below:
                                Name of plan                                                                               Employer identification number of the plan

                                                                                                                           EIN:

                            Has the plan been terminated?
                            0     No
                            0     Yes



Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7
Debtor
                 Name
                                                                     ( 11'
                                                                           -                       Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __




                      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

   18. Closed financial accounts
       Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
       moved, or transferred?
       I I d checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
             age houses, cooperatives, associations, and other financial institutions.

                ne

              Financial institution name and address         Last 4 digits of account        Type of account                Date account was       Last balance
                                                             number                                                         closed, sold, moved,   before closing or
                                                                                                                            or transferred         transfer

     18.1.                                                   XXXX-_ _ _ _                    0    Checking                                          $_ _ __
               Name
                                                                                             0    Savings
               Street                                                                        0    Money market

                                                                                             0    Brokerage
               City                State        ZIP Code                                     0    Other_ _ _ __


     18.2.                                                    XXXX-_ _ _ _                   0    Checking                                          $_ _ __
               Name
                                                                                             0    Savings
              Street                                                                         0    Money market

                                                                                             0    Brokerage
                                                                                             0

         te
               City                State        ZIP Code                                          Other_ _ _ __


   19.         deposit boxes
         L' I any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

             None

                Depository institution name and address       Names of anyone with access to it              Description of the contents                Does debtor
                                                                                                                                                        still have it?

                                                                                                                                                        0    No
               Name                                                                                                                                     0   Yes

               Street


                                                              Address
               City                State        ZIP Code




  20. Off-premises storage




      ~
       ·s any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
      wh ch the debtor does business.

             None

                Facility name and address                     Names of anyone with access to it             Description of the contents                 Does debtor
                                                                                                                                                        still have it?
                                                                                                                                                         DNo
               Name
                                                                                                                                                         DYes

              Street


                                                               Address
              City                 State        ZIP Code




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Debtor                                                                                                 Case number (if k n o w n ) • - - - - - - - - - - - - - - -
                 Name




                      Property the Debtor Holds or Controls That the Debtor Does Not Own

   21. Property held for another


         ;z
         ·st ny property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
       tru . Do not list leased or rented property.

              None
                                                                     Location of the property                Description of the property                  Value
               Owner's name and address
                                                                                                                                                          $_ _
               Name


               Street




                                    State         Zl P Code




                      Details About Environmental Information

   For the purpose of Part 12, the following definitions apply:
 I1 •    Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
         regardless of the medium affected (air, land, water, or any other medium).
   •     Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
         formerly owned, operated, or utilized.
   •     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
         or a similarly harmful substance.

   Report all notices, releases, and proceedings known, regardless of when they occurred.


   22. Hajs   the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

         ~No
         0    Yes. Provide details below.
               Case title                                     Court or agency name and address              Nature of the case                       Status of case

                                                                                                                                                     0    Pending
               Case number                                    Name                                                                                   0    On appeal

                                                              Street
                                                                                                                                                     0    Concluded




                                                              City                    State     ZIP Code




   23.1      any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
         e vironmental law?

              No
         0    Yes. Provide details below.

               Site name and address                          Governmental unit name and address            Environmental law, If known             Date of notice



               Name                                           Name


               Street                                         Street




               City                 State     ZIP Code        City                    State     ZIP Code




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Debtor                                                                                         Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Name




             the debtor notified any governmental unit of any release of hazardous material?
             No
             Yes. Provide details below.

              Site name and address                   Governmental unit name and address            Environmental law, if known                Date of notice


              Name                                    Name


              Street                                  Street




              City                 State   ZIP Code   City                 State        ZIP Code




                       Details About the Debtor's Business or Connections to Any Business


   25. ¥ : r businesses in which the debtor has or has had an Interest
       Li any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
       I lude this information even if already listed in the Schedules.

             None


              Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             EIN:
     25.1.
              Name                                                                                           Dates business existed

              Street

                                                                                                             From                 To
              CHy                  State   ZIP Code




              Business name and address                Describe the nature ofthe business                    Employer Identification number
     25.2.                                                                                                   Do not include Social Security number or ITIN.

                                                                                                             EIN:
              Name                                                                                           Dates business existed

              Street

                                                                                                             From                 To
              City                 State   ZIP Code



              Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

     25.3.                                                                                                   EIN:
               Name
                                                                                                             Dates business existed
              Street


                                                                                                             From                 To
              City                 State   ZIP Code




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 10
Debtor                                                                                                Case number (it known). _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      Name




   26. Books, records, and financial statements
         2sa    List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 D       None
                      Name and address                                                                             Dates of service

                                                                                                                   From               To
     26a.1.
                      Name


                      Street




                      City                                           State                 ZIP Code


                      Name and address                                                                             Dates of service

                                                                                                                   From               To
     26a.2.
                      Name


                      Street




                      City                                           State                 ZIP Code



         26b.    List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
                 statement within 2 years before filing this case.
                 D       None

                             Name and address                                                                      Dates of service

                                                                                                                   From               To
            26b.1.
                             Name


                             Street




                             City                                        State                 ZIP Code


                             Name and address                                                                      Dates of service

                                                                                                                   From               To
            26b.2.
                             Name


                             Street




                 ~
                  ,          City                                        State                 ZIP Code



         26c. L t all finms or individuals who were in possession of the debtor's books of account and records when this case is filed.
                         None
                             Name and address                                                                      If any books of account and records are
                                                                                                                   unavailable, explain why


            26c.1.
                             Name


                             Street




                             City                                        State                 ZIP Code



Official Fonm 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 11
Debtor                                                                                               Case number (it known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                          Name and address                                                                        If any books of account and records are
                                                                                                                  unavailable, explain why

             26c.2.
                          Name


                          Street




                          City                                            State                  ZIP Code



         26d. L~·s all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
              wi in 2 years before filing this case.

                        None

                          Name and address


             26d.1.
                          Name


                          Street




                          City                                            State                  ZIP Code


                          Name and address


             26d.2.
                          Name


                          Street




                          City                                            State                  ZIP Code




   27. Inventories
         Hte any inventories of the debtor's property been taken within 2 years before filing this case?
         f1 No
         0    Yes. Give the details about the two most recent inventories.



                 Name of the person who supervised the taking of the inventory                        Date of      The dollar amount and basis (cost, market, or
                                                                                                      inventory    other basis) of each inventory

                                                                                                                  $_ _ _ _ __


                 Name and address of the person who has possession of inventory records


    27.1.
                 Name


                 Street




                 City                                                     State       ZIP Code




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 12
Debtor                                                                                            Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Name




               Name of the person who supervised the taking of the inventory                        Date of          The dollar amount and basis (cost, market, or
                                                                                                   inventory         other basis) of each inventory
                                                                                                                 $._ _ _ _ _ __

               Name and address of the person who has possession of inventory records


     27.2.
              Name


              Street




              City                                                      State         ZIP Code



   2B.   List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
         people in control of the debtor at the time of the filing of this case.

              Name                                 Address                                                Position and nature of any             "to of interest, if any
                                                                                                          interest




   29. w~· in 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
       of he debtor, or shareholders in control of the debtor who no longer hold these positions?
             No
         0   Yes. Identify below.

              Name                                 Address                                                 Position and nature of          Period during which
                                                                                                           any interest                    position or interest was
                                                                                                                                           held
                                                                                                                                          From           To

                                                                                                                                          From           To

                                                                                                                                          From            To

                                                                                                                                          From            To

   30. Payments, distributions, or withdrawals credited or given to insiders



         ~
              in 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
         b   uses, loans, credits on loans, stock redemptions, and options exercised?
             No
         0   Yes. Identify below.

              Name and address of recipient                                               Amount of money or                   Dates              Reason for
                                                                                          description and value of                                providing the value
                                                                                          property

     30.1.
              Name


              Street




              City                                      State           ZIP Code

               Relationship to debtor



Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 13
Debtor                                                                                               Case number (it known). _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 Name




                Name and address of recipient


     30.2
                Name


               Street



               City                                       State          ZIP Code


                Relationship to debtor




         ~hNo
   31. W (in 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?


         0    Yes. Identify below.

                Name of the parent corporation                                                                  Employer Identification number of the parent
                                                                                                                corporation

                                                                                                               EIN: _ _            -------



   32.   W~in
         !)"~0
                 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?


         0    Yes. Identify below.


                Name of the pension fund                                                                        Employer Identification number of the pension fund
                                                                                                               EIN: _ _ _ _ _ _ _ _ _




                        Signature and Declaration


              WARNING-- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
              connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
              18 U.S.C. §§ 152, 1341, 1519, and 3571.


              I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
              is true and correct.

              I declare under penalty of perjury that the foregoing is true and correct.

              Executed on




               Signature of i
                                                                                           Printed name   -+{l;~U~L.X.C".t.f".- '«.\~. ,.;-·   _ _ _ _ __




          Arladditional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
          if~o
          0     Yes




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 14
{) CRo-VL   fl&\.~
I i)O t0 W Ll    z VIc!(   {Jrve_

  V\f-. )t ~vu) T L- tJ 3 1 2~
